China Petroleum & Chemical Corporation 22 Chaoyangmen North Street Chaoyang District, Beijing, 100728 The People's Republic of China April 20, 2016 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Notice of disclosure filed in Exchange Act Annual Report under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Exchange Act of China Petroleum & Chemical Corporation Dear Sirs: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that China Petroleum & Chemical Corporation has made disclosure pursuant to those provisions in its Annual Report on Form 20-F for the year ended December 31, 2015, which was filed with the Securities and Exchange Commission on April 20, 2016. Respectfully submitted, China Petroleum & Chemical Corporation By: /s/Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors
